

117 HR 4597 IH: Clean Water SRF Parity Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4597IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Garamendi (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to make certain projects and activities eligible for financial assistance under a State water pollution control revolving fund, and for other purposes.1.Short titleThis Act may be cited as the Clean Water SRF Parity Act.2.Projects and activities eligible for assistanceSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—(1)in subsection (c)—(A)in paragraph (11)(B) by striking and at the end;(B)in paragraph (12)(B) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:(13)to any qualified nonprofit entity, as determined by the Administrator, to provide assistance for the construction or acquisition of, or improvements to, a treatment works, or for any other activity described in paragraphs (1) through (10). ; (2)in subsection (i)(3), by adding at the end the following:(E)Certain activities ineligibleA State may not provide additional subsidization under this subsection to a qualified nonprofit entity for assistance described in subsection (c)(13) or to the owner or operator of a privately owned treatment works for assistance described in subsection (k). ; and(3)by adding at the end the following:(k)Special rule for privately owned treatment works(1)In generalIn any fiscal year for which the total amount appropriated to carry out this title exceeds $1,638,826,000, any such amounts appropriated in excess of $1,638,826,000 for such fiscal year may be used to provide financial assistance under this section to the owner or operator of a privately owned treatment works for—(A)improvements to such privately owned treatment works; (B)the construction of, or improvements to, another privately owned treatment works;(C)measures to reduce the demand for privately owned treatment works capacity through water conservation, efficiency, or reuse;(D)measures to reduce the energy consumption needs for privately owned treatment works;(E)measures to increase the security of privately owned treatment works; and(F)any other activity described in paragraphs (1) through (10) of subsection (c).(2)LimitationFinancial assistance may only be provided under this subsection to the owner or operator of a privately owned treatment works for activities described in paragraph (1) that primarily and directly benefit the individuals or entities served by the privately owned treatment works, and not the shareholders or owners of the treatment works, as determined by the instrumentality of the State responsible for administering the water pollution control revolving fund through which such financial assistance is provided..